Case 19-12664-abl Doc 44 Entered 10/27/19 15:18:53 Page1of8

  
 

  
 

Ra Rul ieee a ml eee

 

 

  

 

Detwor: Divina Aquino
Fag Neve
Debtor 2
(Spouse, fing) Het Moree Nabte Meee Lad Neve

Uneted States Bankruptcy Court for the: District of Nevada

Case qumber 19-12664-ab}

(F engan)

 

C1 Check if this is an amended filing

 

Official Form 122C-2

Chapter 13 Calculation of Your Disposable Income 04/19

To fal out this form, you will need your completed copy of Chapter 13 Statement of Your Current Monthly Income and Calculation of
Commitment Period (Official Form 122C—1}.

 

more space is needed, attach a separate sheet to this form. include the line number to which the additional information applies. On the
top of any additional pages, write your name and case number (if known).

FE catxtat< your onductions rom Your Income

The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts
to answer the questions in lines 6-15, To find the IRS standards, 90 online using the link specified in the separate
instructions for this form. This information may also be available at the bankruptcy clerk’s office.

Deduct te expense amounts set out in ines 6-15 regardless of your actual expense. In later parts of the form, you will use
some of your actual expenses if they are higher than the standards Do net include any operating expenses that you
subtracted from mcorme in Snes 5 and 6 of Forn 122C-1, and do not Geduct any amounts that you subtracted from your
Spouse's incame in line 13 of Form 1220-1.

 

If your expenses difler fram mangh to month, enter the average expense.
Note: Line numbers 1-4 are not used in this form. These numbers apply to information required by a similar form used in chapter 7 cases.

%. The number of peopic used in determining your deductions from income

Fi in the number of people who could be daimed a¢ exemptions on your federal income tax
fetum, plus te number of any additional dependents wham you support. This number may

de different from the number of people in your household. 3.00
National You must use the IRS National Standards to the io lines 6-7
Stenderds ‘ou must use answer the questons 5 GF,

6 Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National 1384
Standards, fill in the dollar 2mount for food, dothing, and other items. $__ tor

7. Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National
Standards, {if in the doflar amount for out-of-pocket health care. The number of people is split into two
categonies—people who are under 65 and people who are 65 or okter—because older people have a higher IRS

Offical Forrn 1220-2 Chapter 13 Calculation of Your Disposable Income page 1

ore =
Case 19-12664-abl Doc 44 Entered 10/27/19 15:18:53 Page 2 of8
ee mates Case number gumee_ 19-12664-abl

People who are under 65 years of age
7a. Out-ot-pocket heath care allowance per person $ 52.00

 

 

7b. Number of peaple who are under 64 x 3
7e. Subtotal. Multiply tine 7a by line 7b. s 156.00 ne s 156.00
People who are 65 years of age or older
7d. Out-of-pocket health care allowance per person § 114.00
7e. Number of peaple who are 65 or older x__0
7. Subtotal Multiply line 7¢ by line Te. $ 0.00 —. +5 0.00
i Feat Abe nes Pawn FE $ 156.00 copy need... s__ 156.00
Local

Standard. You must use the IRS Local Standards to answer the questions in lines 8-15,

Dankcame formation from the IRS, the U-S. Trustee Program has divided the IRS Local Standard for housing for
bankruptcy purposes into two parts:

a Housing and utilities ~ Insurance and operating expenses

= Housing and utilities ~ Mortgage or rent expenses

specified In the eens in lines 8-8, use the U.S. Trustee Program chart. To find the chart, go online using the fink
“pected in the separate instructions for this form. This chart may also be avaliable at the ierdroptey shen oe,

8, Housing and utilities — Insurance and operating expenses: Using the number of peapie entered in line 5, il
in the dollar amount listed for your county for insurance and operating expenses, is $__ 603.00

9 Housing and utilities — Mortgage or rent expenses:
Sa. Using the number of people you entered in line 5, fil in the dollar amount
listed for your county for marigage or rent expenses. $_1.202.00

9%. Total average mondhly payment for all mortgages and other debts secured by
your home.

To calculate the total average monthty payment, 30d af amounts that are
contractually due to each secured creditor in the 60 months after you file
for bankruptcy. Next divide by GD

Name of the creditor Average monthly
payment

 

ee

79.
S. Total average monthly payment > 305 Sees = oe
Sc. Net mortgage or rent expense.

Subtract ine 9b (tola/ average monthly payment) from line 93 (
rent expense), If this number is: less than $0, enter $0. onpege or $ 1.20200 CopyhereD..  ¢ 1,202.00

 

 

10 the calcatatat ihe U.S. Trustee Program's division of the IRS Local Standard for housing is incorrect and affects
the calculation of your monthly expenses, fill in any additional amount you claim $__370.00

— Actual monthly rent and non-rent expenses $2,175.00.

 

 

Official Form 1220-2 Chapter 13 Calculation of Your Disposable Income pege 2

HK~z

 
Case 19-12664-abl Doc 44 Entered 10/27/19 15:18:53 Page 3of8

risa ene at Rare Case muniver tinea 1912564 0b

** Local transportation expenses: Chock the number of vehicles for which you disim an ownership or operating expense.

(1 0. Goto tine 14,
1. Go to line 42.
2 of more, Go to lie: 12.

12 crpereee He me pense: Using the IRS Local Standards and the number of vehicles for which you claim the operating
Expenses, fifin the Operating Costs that apply for your Census region or metropolitan statistical ares s 218.00

Vehicle 1 Describe Vehicle 1: 2019 Toyota CHR

 

12a, Ownership or leasing costs using IRS Local Standard, s___ 497.00

13b Average monthly payment for al debts secured by Vehicle 1.
Do not include: costs far leased vehicles.

 

409 af amounts that are contractually due to each secured
creditor in the 60 months after you file for bankruptcy. Then divide

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

by 60.
Name of cach creditor for Vehiche 1 Average monthly
Payrrert
Toyota Finance s 380.00
+s
Copy Repeat tes amount
Total average monthly payment § 380.00 = —s___380.00 on fing 33,
13¢. Nel Vehicle 1 awnership ar Inase expense Copy net Vehicle
Subtract line 13b from line 133. If this number is less than $0, enter $0. ees «| 117.00 Texpense here>  $S__117.00
Vehicle 2 Describe Vehicle 2:
3d, Ownership of kkasing costs using IRS Local Standard ranean $
13e, Average monthly payment for all debts secured by Vehicle 2.
Do net include costs for leased vehides,
Name of each creditor for Vehicle 2 Average monthly
payment
—————
+5
Copy Repeat this nt
Total average monthly payment $ w= aaa
13. Net Vehicle 2 ownership of lease expense Copy net Vehicte
Subtract line 13e from 13d. If this numbers less than $0,enter$0......... oe Ne

>

44. Trac transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fll in the Public
Transportation expense allowance regardless of whether you use public transportation, $

15. Cod a apaokc transportation expense: If you claimed 1 oF more vehicles in tne 11 and if you claim that you may also
Thor than the ia eemabon expense, you may fil in what you believe isthe appropriste expense. but you tay not eden,
fare than the IRS Local Standard for Pubic Transportation.

 

Official Form 1220-2 Chapter 13 Calculation of Your Disposable Income page 3

 
Case 19-12664-abl Doc 44 Entered 10/27/19 15:18:53 Page 4of8
Cet ne Case number vine, 19-12664-abl

pout Narre Vaiss Pere Ld Werte

Other Necessary In addibion to the expense deductions listed above, you are allowed your monthly expenses for the
Expenses following IRS categories.

ree att Pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected $s 1,692.00
Do not indude real estate, sales. or use taxes.
1. Lon dane! Seductions: The total monthly payroll deductions that your job requires, such as retirement contributions,
union dues, and uniform costs.
Oo not inckide amounts that are not required by your job, such = voluntary 401(k) contributions or payroll savings: =

18. Life insurance: ihe total monihly premiums that you pay for your own term Ke insurance. Iftwo married people are fing
together, include payments that you make for your spouse's term life insurance.
He re eatde bremums for life insurance on your dependents, for a non-sing epouse’s fe insurance, or for any form of

lift: insurance other than term. $__33.00
13. Court-ordered payments: The total monthly amourt that you pay as required by the order of 2 court or administrative
agency, SUCH 3s spousal or child support payments, $

 

De not incude payments on past due obligations for spousal or child support. You wil these obligations in line 25.

20, Education: The total monthly amount that you pay for education rat is either required:
@ a5 2 condition for your job, or $
m for your physically or mentally challenged dependent child if no public education is available for similar services

21. Childcare: Tne total monthty amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool
Do not include payments for any elementary or secondary school education. $

22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that i=
required for the health and welfare of you or your and that is not rewnbursed by insurance or paid by a health
Sawings account. Include only the senount that is more than the total ertered in line 7

Payments for health insurance or health savings accounts should be listed only in line 25, $165.00

 

income, if't is not reimbursed by your employer +¢$ 225.00
aera ude payments for basic home telephone, internet or cell phone service. Oo not indude self-employment
expenses, Such as those reported an ine 5 of Form 122C-1, of any amount you previously deducted.

24, Add all of the expenses allowed under the IRS expense allowances. 6,165.00
Add ines 6 through 23. 6.1

Additional Expense These are additional deductions allowed by the Means Test
Deductions Note: Do not include any expense allowances lieted in fines 6-24

25, Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
Ol ee ae ety insurance, and health savings accounts that are reasonably necessary for yourself your seeane, or

 

your dependents.

Health insurance $ 159.00

Osability insurance $ _ 67.00

Health savings account + §$

Total $__226.00 Copy totat here $___ 226.00
Oo you actually spend this total amount?

(Ino. How much do you actually spend?

yes _—__

26. Continuing contributions to the care of household or family members. The actual monthty expenses that you will

 

27. Protection against family violence. yne reasonably necessary monthly expenses that you incur to maintain the safety of
700 Seid your farily under the Famty Violence Prevention and Services Act or other federal true that apply

By law, the court must keep the nature of these expenses conSdential. Serena

Official Form 1220-2 Chapter 13 Caicutation of Your Disposable Income page 4

 

 
Case 19-12664-abl Doc 44 Entered 10/27/19 15:18:53 Page 5of8
Debtors Divina Aquino Case mamber wine) 9-12664-abl

feo here Marte Nore Land Noes

then fill in the excess amount of home energy costs. $.

“ou must give Your case trustee documentation of your actual expenses, and you must show that the additional amount
Gaimed is reasonable and necessary.

 

3. Continuing charitable contributions. The amount that you wa cortinue to contibyte in the form of cash oF financial
instruments to 3 religious or charitable ceganization, 11 U.S.C. § 548(0)(3) and (4), *$___200.00
Do not indude any amount more than 15% of your gross monthly income.

 

32. Add all of the additional expense deductions. $ 426.00
Add tines 25 through 31
Deductions for Debt Payment

= Tee Gobts that are secured by an interest in property that you own, including home mortgages, vehicle
loans, and other secured debt, fill in lines 333 through 330.

Yo calculate the total average monthly payment, add all amounts that are contractually due
to each secured creditor in the 60 months afier you file for barksuptcy. Then divide by 60.

 

Average monthly
Payment
Mortgages on your home
33a. Copy Ene 9b here... Z zs wo a as > 5s 0.00
Loans on your first two vohichex

338, Copy line 13b here, ..

33¢ Copy line 13¢@ here, oo ccceeneeen ose. mieceieeeee aoN — > $
3. List other secured debts:

Name of wach creditor for other identify property that Dore
secured debt secures the debt

OF iNaurance?
No
Yes
No
Yes
No
Yes

We. Total average monthly payment. Add lines 33a Gwough S30 se

 

————

 

 

 

380.00 Serrsetst = 380.00

wm

 

Othicial Form 1220-2 Chapter 13 Calculation of Your Disposable Income page 5

‘

 
Case 19-12664-abl Doc 44 Entered 10/27/19 15:18:53 Page 6 of 8

 

 

 

Debtor 1 Divina Aquino Case number yrinw_19-12664-abt
Fmd Narre Vedic Nave Las Nee

co fa any debts that you listed in line 33 secured by your primary residence, a vehicle, or other property necessary
for your support or the support of your dependents?

[J No. Go to fine 35.
7] Yes. State any ameunt that you must pay to a creditor, in sdiion tothe payments listed in ine 33, to keep
Possession of your property (calles the cure amount). Next, divide by 60 and fillin the information below.

Naree of the creditor identety property that Total cure Monthty cure amount
secures the debt amount

+ ee, SS

 

 

$ *60=

es

S «0 +60 = +s

 

 

Total $ 0.00 total $ 0.00

 

38. Do you owe any priority claims—such as a priority tax, child support, or slimony— thst are past due as of
the filing date of your bankruptcy case? 11 U.S.C. § 507.

(D no. Go to line: 36.

¥] Yes. Fill in the total amount of all of these priority claims. Do not include current or
ongoing priority daims, such as those you listed in ine 19.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total amount of all past-due prionty claims. 0 ¢ 4,000.00 +60 ¢5 67.00
46. Projected monthly Chapter 13 plan payment $ 400.00
Current mutpher for your district as stated on the list issued by the Administrative
Office of the United States Courts (tor districts #n Alabama and North Carolin) or by
the Executive Office for United States Trustees (for all other districts), 10
To find a list of district muttipliers that indludes your district, go online using the link x —
speciied in the separate instructions far this form. This list may also be available at the
bankruptcy clerk's office.
Cony
Average monthly administrative expense s 40.00 total s____—- 40.00
here>
7 Add all of the deductions for debt payment. Add fines 33e through 26. s 487.00
Total Deductions from Income
38. Add all of the allowed deductions.
Capy line 24, All of the expenses allowed under IRS expense allowances... ees 6,165.00
Copy line 32, All of the aciditional expense deductions 426.00
Copy line 37, All of the deductions Sor debt DAYMEN oo... eeeeosostieceeeeeeecee +s 487.00
. Copy
Total deductions seseenneeeresrssetrtivscceemme $1,078.00 total s__ 7,078.00
here >
Oftictal Form 1220-2 Chapter 13 Calculation of Your Disposable Income page 6
Case 19-12664-abl Doc 44 Entered 10/27/19 15:18:53 Page 7 of 8
Debtor 4 Divina Aquino
Tad here eee here Tad have Case mumiber wine 19-12664-abt
Determine Your Disposable Income Under 44 U.S.C. § 1325(b)(2)

39. Copy your total current monthly income from line 14 of Form 122C+1, Chapter
Statement of Your Current Monthly Income and Cafculation a Camatatanercaes placa een a $_8,840.00

 

employer withheld from wages as contributions for qualified retirement plans. as 5 1,510.00

42. Total of all deductions allowed under 11 U.S.C. § 707(b\(2\(A). Copy ine 28 here . $__ 7,078.00

See trae cand You have no reasonable altemative, describe the special circumstances
3 their expenses, You must give your case trustee 3 detailed explanation of the
=pecal Groumstances and documentation for the expenses.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Describe the special circurmstances Amount of expense
$
$
+s
here
Total $ = +s
44.7 j
45. Calc! : !
ulate your monthly disposable income under § 1325(b)2). Subtract line 44 trom fine 39. $ 252.00
in the
‘eames looky ee explain why the wages increased fi in when the increase
f
orm Line Reason for change Date of change increase or Amount of change
decrease?
[ze incresee
1220-2 : 7
Decrean
[=e Increase
1220-2 — :
[iso pcrnse
i Lh $___
Decrease
He Mrcrecicges
1Z20~2 er Enon 7
Official Form 1220-2 Chapter 13 Calculation of Your Disposable Income 7
page
Case 19-12664-abl Doc 44 Entered 10/27/19 15:18:53 Page 8 of 8

Ee uin
Debtar + Aq eee ae Case number yrinem_19-12664-abl

=

ny soning. cases poly perry You dare a te fomaton co is satemt and any stachennt ie an coe

~~

RAD FT) ve x
| pin geared —

 

 

 

 

 

 

 

Signature of Debtor 2

fof, & oS
ome L// as Dae

MMS OD /YYYY

Official Form 1220-2 Chapter 13 Calculstion of Your Disposable Income

page 8

 
